Hyman, O. J.
This case was remanded to the District Court for- new trial, because plaintiff had not shown that the apples, for which damages are claimed, were sold at their value, and because he had not established satisfactorily the extent of his damages. 18 An. Rep., p. 107.
On the new trial, no additional evidence was adduced, but such as showed that the apples were sold at their value, and that plaintiff had sustained a certain amount of damage.
The jury and District Judge disregarded the additional evidence, and gave verdict and judgment for defendant.
It is impossible to account for the procedure of the Judge and jury, as neither the knowledge, nor veracity of the witness, whose evidence shows that the apples were sold for their value, and that plaintiff sustained certain damages, is questioned.
■ It is satisfactorily proved that the apples were sold at their full value, and that plaintiff, through the want of diligence on the part of defendants, in preserving and delivering them, lost three hundred and twenty-seven dollars, for which sum he should have had judgment, with interest, as claimed by him.
It is decreed that the verdict of the jury be set aside, and that the judgment of the District Court be annulled and reversed. It is further decreed, that plaintiff recover of defendants the sum of three hundred and twenty-seven dollars, with legal interest thereon, from the 16th day of November, 1864, till paid, and the costs of this suit in both courts, and that plaintiff’s privilege in the steamboat Olive Branch, to secure payment of his claim, be recognized and enforced.